Nelson, J.
This action grew out of the same accident involved in Sweet v. Underwriters Casualty Co. (ante, p. 447, 240 N. W. 199). It was tried at the same time and, by stipulation, was heard at the same time on appeal. It is in all respects ruled by the decision in the Sweet Case except as to the question of damages. The jury assessed the plaintiff’s damages at the sum of $500. Appellants contend that such damages are excessive. It appears from the testimony of the plaintiff that she sustained a hard blow on her head which resulted in a cut on the top of her head. The right side of her face from the eye down was cut by glass. Her *456knees and arm were hurt and her chest bruised. Her face also was somewhat bruised. She was unconscious for a short period of time and remained in bed as a result of her injuries for three weeks. The cut on her face healed up in two or three weeks but the cut on her head did not heal up for about five weeks. The pain in her head continued for some time thereafter. The accident proved to be quite a shock to her and nervously unsettled her, resulting in her inability to sleep at night for five or six weeks. As a result of her disability much of her garden stuff went to waste which otherwise would have been sold.
Under all of the circumstances, we cannot say that the amount of the damages found by the jury, which received the approval of the trial court, is excessive.
By the Court. — Judgment affirmed.